DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 10-13, 23, 26, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Provenzano (D755528) in view of Webb (U.S. Patent No. 5578050).
Regarding Claim 2, Provenzano discloses a grasping facilitator, comprising: a collar having a main body with a plurality of ridges (Figure 1) separated by concave recesses (figure 1) and a central aperture (Figure 1), wherein the exterior periphery of the main body is defined by the plurality of ridges separated by concave recesses (figure 1), and wherein each of the ridges has an outer surface defining an exterior side wall of the collar (Figure 1), and there is a first, opposing set of said side walls (Figure 5) and a second, opposing set of said side walls (Figure 5), with the first set of said side walls being longer in length than the second set (Figure 5), and the concave recesses being positioned at locations between respective longer and shorter walls of said first and second sets (Figure 1).  Provenzano does not disclose the first set of sidewalls and 

    PNG
    media_image1.png
    334
    602
    media_image1.png
    Greyscale

Regarding Claim 3, Provenzano discloses the central aperture is a varying diameter aperture configured for needle assembly reception (figure 3).
Regarding Claim 4, Provenzano discloses the central aperture is a varying diameter aperture configured for bottle top connecting (Figure 3).
Regarding Claim 10, Provenzano discloses the aperture extends through the main body as to open out at opposite ends of said main body (Figure 3).
Regarding Claim 11, Provenzano discloses the central aperture is a varying diameter aperture (Figure 3 and 6) that includes a first area aperture region at one of 
Regarding Claim 12, Provenzano discloses one of the aperture regions is configured to receive, in friction retention, a container, and the other one of the aperture regions is configured to receive, in friction retention, a syringe body component or a needle hub (functional language, figure 1).
Regarding Claim 13, Provenzano discloses the pliable collar is configured for stretched, friction retention of the container top at one of the opposite ends and a syringe at the other of the opposite ends (functional language, figure 1).
Regarding Claim 23, Provenzano discloses the aperture opens out at both of the first and second end walls (figure 1) and includes a first diameter region and a second, different diameter region along an axial length of the aperture (Figure 6), and wherein the first and second diameter regions are configured for friction, stretch retention of a syringe component and a top region of a container as to provide for syringe needle extension into the container (functional language, figure 1).
Regarding Claim 26, Provenzano discloses the main body has opposing upper and lower end walls (figure 1), and the aperture defines an opening region in at least one of the opposing end walls (Figure 1), which opening region is configured for flexed, friction retention of a threaded bottle cap (functional language, figure 1).
Regarding Claim 27, Provenzano discloses the central aperture has a first diameter region and a second diameter region of a different size than the first diameter configured for the friction retention of the threaded bottle cap (functional language, figure 1).
Regarding Claim 29, Provenzano teaches all the limitations substantially as claimed except for the pliable collar is formed of a monolithic block of elastomeric plastic having a shore value range falling within that of medical grade silicone.  However, Webb teaches an elastomeric plastic (Column 2, lines 27-34).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Provenzano to include plastic, as taught by Webb, in order to allow for a comfortable grip.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Allowable Subject Matter
Claims 18, 19, 21 and 22 are allowed.
Claims 14-17, 20, 25 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-4, 10-13, 23, 26, 27 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430.  The examiner can normally be reached on Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ELIZABETH J VOLZ/Examiner, Art Unit 3733